The plaintiff claimed the scaled value of $19,597.67, as the balance of an amount loaned by him, while Treasurer of the Wardens of the Poor of the county, to the Wardens of the Poor, in December, 1864, under an order of the County Court of Wake County, made about the 10th of December, 1864, there being more than twenty Justices of the Peace present and acting, when the order was made. Under this order, the money was loaned for the purpose of buying meat for the paupers in the poor house, and was so used.
The defendants denied that any such court was held, or such order made and insisted that if the money was loaned as alleged the court had not power to authorize the borrowing of the same.
By consent the action was tried upon affidavits filed by the plaintiff and the facts found to be as above set out.
Thereupon his Honor ordered the records of the County Court of Wake County to be amended as follows:
It is ordered by the court, more than twenty magistrates being present, that the Wardens of the Poor for Wake county be authorized and empowered to borrow so much money as may be necessary for the purpose of purchasing meat for the support of the poor at the poor house in Wake County. *Page 321 
It is further ordered, that the debt so contracted shall be    (422) binding upon Wake County.
The court rendered judgment in favor of the plaintiff and the defendants appealed.
Wake County was obliged to support its paupers at the poor house. Under stress of circumstances, it ordered the Wardens to borrow money to buy meat. The plaintiff loaned the money with which the meat was bought. The meat was received and used at the poor house.
We pass by the question whether the county had the power to "borrow money." It certainly had the power and was bound to purchase meat for the poor house. It did purchase meat, and the plaintiff paid for it. He is therefore entitled to recover as for money paid to the use of the county; or as being substituted to the rights of the person who furnished the meat.
The question has been considered more at large at this term in Davis v.Commissioners of Stokes County, ante, 374, and in Daniel v. TheCommissioners of Edgecombe County, post, 494.
There is no error.
PER CURIAM.                                    Judgment affirmed.
(423)